DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Microstructure and Mechanical Properties of Al-8 pct Si Alloy Prepared by Direct Chill Casting Under Electromagnetic and Ultrasonic Fields,”Metall Mater Trans A 45, pp. 2014-2022, 2014, hereinafter Zhang, previously cited) in view of Criner (US 3,153,820, previously cited).
Re Claim 1. Zhang teaches a method for direct chill casting of a metal or metal alloy, comprising: 
supplying a fluid melt comprising a molten metal or molten metal alloy to a direct chill mold having an inlet and an outlet (Fig. 1); 
cooling the fluid melt in the mold to obtain a billet having a molten core forming an inwardly tapering sump and a solid outer shell that thickens at increasing distance from the mold outlet (Fig. 1); 
applying vibrational energy to the fluid melt in the molten core sump of a billet exiting the mold with a device positioned within the mold (Fig. 1); 
removing the billet from the mold outlet (Fig. 1); 
further cooling the billet beyond the mold outlet to obtain a solid billet (Fig. 1).  

	Regarding “optionally, injecting a flow of a purge gas into the fluid melt in the molten core sump of the billet”: it is not a required step, and therefore does not affect the patentability of claim 1.

	Zhang fails to specifically teach applying vibrational energy to the solid outer shell of the billet beyond the outlet of the mold in a region of the tapering sump. 

	The invention of Criner encompasses apparatus for improving metal structure. Criner teaches applying vibrational energy to the mushy zone (Fig. 1, item 24) to improve the structure of the casting (C3/L46-56).
	In view of Criner, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Zhang to apply vibrational energy to the mushy zone.
	In the combined method of Zhang in view of Criner, vibrational energy would be applied to the solid outer shell of the billet beyond the outlet of the mold in a region of the tapering sump (Zhang, Fig. 1).

Re Claim 2. The combination teaches wherein the vibrational energy applied to the fluid melt in the molten core sump of a billet exiting the mold and the vibrational energy applied to the solid outer shell of the billet beneath the outlet of the mold in a region of the tapering sump is provided by at least one ultrasonic transducer (Zhang, II & Criner, C4/L41-50).
  
Re Claim 3. The combination teaches wherein applying ultrasound vibrational energy to the solid outer shell of the billet in the region of the tapering sump includes applying the vibrational energy from a plurality of vibrational energy sources located in a plurality of positions around the circumference of the billet (Criner, Fig. 1 & 3).
  
Re Claim 4. The combination teaches wherein applying ultrasound vibrational energy to the solid outer shell of the billet in the region of the tapering sump includes applying the vibrational 16WO 2020/023751PCT/US2019/043445 energy through a layer of coolant sprayed on the outer surface of the billet at the outlet of the mold (Zhang, Fig. 1 combined with Criner, Fig. 1).  

Re Claim 7. The combination teaches wherein a frequency of the vibrational energy applied to the fluid melt in the core sump of the billet is 20 kHz (Zhang, Table 1).  

Re Claims 8 and 9. The combination fails to specifically teach that a frequency of the vibrational energy applied to the solid outer shell of the billet is from 5 to 400 kHz.  
	However, as Zhang teaches to use frequency of 20kHz for applying vibrational energy to the fluid melt in the core sump of the billet, one could use the same 20kHz when applying vibrational energy to the solid outer shell of the billet and varying the frequency depending on the result.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.

Re Claim 10. The combination teaches wherein a metal alloy is DC cast and the metal alloy is an aluminum alloy (Zhang, II).

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Criner and Rundquist et al. (US 8,574,336 B2, hereinafter Rundquist, previously cited).
Re Claim 1. Zhang in view of Criner, as set forth in paragraph 5 above, teaches all the limitations, except injecting a flow of a purge gas into the fluid melt in the molten core sump of the billet.

The invention of Rundquist encompasses ultrasonic degassing of molten metals. Rundquist teaches to inject a flow of a purge gas into the fluid melt near the ultrasonic device, to reduce the amount of dissolved gas (C1/L50-61).
In view of Rundquist, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Zhang in view of Criner to inject a flow of a purge gas into the fluid melt in the molten core sump of the billet; since Rundquist teaches the advantage of doing it, which is to reduce the amount of dissolved gas (C1/L50-61).

Re Claim 5. The combination teaches wherein a purge gas is employed and the applying of ultrasound vibrational energy to the fluid melt in the molten core sump of a billet exiting the mold with an ultrasound device positioned in the mold and the injecting a flow of a purge gas into the fluid melt in the molten core sump of the billet is conducted with one device (Rundquist, Fig. 2, item 400).
  
Re Claim 6. The combination teaches wherein a purge gas is employed and the purge gas comprises nitrogen or argon (Rundquist, C1/L50-61).  

Response to Arguments
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive.
On page 8, regarding claim 1, applicant argued that the ultrasonic probe of Zhang does not extend into the molten metal sump, as the ultrasonic probe is positioned rear the top of the molten metal.
The examiner disagrees with this because Zhang explicitly teaches applying vibrational energy to the fluid melt in the molten core sump of a billet exiting the mold with a device positioned within the mold (Fig. 1). The current claim language does not require the ultrasonic probe to be advanced to the solidifying region of the molten metal sump adjacent the cooled edge of the billet.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ultrasonic probe is advanced to the solidifying region of the molten metal sump adjacent the cooled edge of the billet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant also argued that the element of Criner is not positioned against the solid edge of the solidified billet exiting the mold, and beyond the mold, as the element is attached directly to the mold itself. Finally, applicant argued that extending the unsolidified region beyond the end of the mold would cause the molten metal within the sump to be released from the mold catastrophically, as the solidifying edge of Criner is shown as a significantly level region.
	The examiner disagrees with this because the rejection relies on the combination of Zhang in view of Criner. As Criner explicitly teaches to apply vibration energy to the mushy zone, vibrational energy would be applied to the solid outer shell of the billet beyond the outlet of the mold in a region of the tapering sump (see annotated Fig. 1 of Zhang below). The examiner is not changing the shape of the sump of Criner, as the primary reference Zhang already teaches the shape of the tapered sump.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the cited references do not teach the synergistic benefit achieved by a multidimension application of ultrasonic energy applied directly to the solidifying region, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

    PNG
    media_image1.png
    425
    365
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

10/18/2022